t c memo united_states tax_court duane lee chapman and alice e smith deceased petitioners v commissioner of internal revenue respondent docket no filed date steven ray mather and lydia b turanchik for petitioners s penina shadrooz and catherine g chang for respondent memorandum findings_of_fact and opinion ashford judge by statutory_notice_of_deficiency dated date the internal_revenue_service irs or respondent determined deficiencies in petitioners’ federal_income_tax accuracy-related_penalties pursuant to sec_6662 and additions to tax pursuant to sec_6651 for the and taxable years years at issue the irs mailed duplicate copies of the notice_of_deficiency deficiency notices to each petitioner by certified mail at two different addresses in los angeles california-- the business address of their tax_return_preparer at the time which was listed as their home address on their filed joint federal_income_tax return return and the business address of their former tax_return_preparer which together with the firm name of their former tax_return_preparer was listed as their home address on their filed joint federal_income_tax return return petitioners dispute that they received the deficiency notices in time to file a timely petition when they filed their petition on date it was late before the court are the parties’ cross-motions to dismiss for lack of jurisdiction respondent contends that petitioners did not timely file their petition petitioners contend that the deficiency notices are invalid because respondent did not mail them to their last_known_address which they state at the time of mailing 1unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure 2as noted infra the street address for petitioners’ former tax_return_preparer was wilshire boulevard however the deficiency notices addressed to each petitioner at the business address of their former tax_return_preparer indicated a street address of wilshire road in the light of our conclusion infra this discrepancy has no bearing on the outcome of this case was the address of their bail bond business in honolulu hawaii as explained below we will grant respondent’s motion and deny petitioners’ cross- motion findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference in their petition petitioners do not state where they reside rather they state that their mailing address is an address on north vine street in los angeles during at least petitioners resided on portlock road in honolulu portlock road address and their bail bond business da kine bail bonds inc was on queen emma street also in honolulu queen emma street address neither address was indicated as their home address on the or the return the return indicated that petitioners’ home address was an address on wilshire boulevard in los angeles wilshire boulevard address the wilshire boulevard address was the address for dennis duban at duban sattler associates llp duban sattler mr duban a certified_public_accountant c p a was the preparer of the return and held petitioners’ power_of_attorney when the return was received and processed by the irs submission processing center in fresno california fresno service_center in may and date respectively on the basis of a letter dated date from mr duban to irs appeals officer gary lipetzky ao lipetzky in honolulu the irs revoked this power_of_attorney the letter advised that duban sattler no longer represented petitioners or any of their entities the return indicated that petitioners’ home address was an address including a suite number on west 3rd street in los angeles west 3rd street address the west 3rd street address was the address for fabian plata a c p a mr plata worked at duban sattler from to may of while there he became the face of the firm for petitioners providing a variety of services to them including billpay he left duban sattler to finish his education in accounting so that he could become a c p a in after having established his own accounting and tax preparation firm mr plata was contacted and retained by petitioners to handle their tax and financial matters mr plata was the preparer of the return which the fresno service_center received on date and the information contained on the return was input into and viewable on the irs computer system no later than date 3the tax_assessment date of date with respect to the amounts reported on the return was reflected as the processing date on the irs continued when the fresno service_center received the and returns the irs had concluded its examination of petitioners’ returns for the years at issue and petitioners’ protest of the irs’ proposed action was pending before ao lipetzky while the protest was pending and during the period between the processing of the and returns the irs recorded three address changes for petitioners on its computer system the first address change was made on date when the irs recorded that petitioners’ address had changed from the wilshire boulevard address to the west 3rd street address without the suite number the irs did not receive or process a written notification of a change_of address for petitioners on this date instead the change was made as a result of an irs contact representative’s having received a telephone call pertaining to petitioners and at the outset of this call his having verified that the caller had the authority to request the change the second and third address changes were made on date on this date the irs added the suite continued computer system 4ao lipetzky was assigned to handle petitioners’ protest on or about date 5the record is silent as to the identity of the caller number and a four-digit number following the zip code to the west 3rd street address on date while petitioners’ protest was still pending ao lipetzky received a facsimile from mr plata’s assistant indicating that mr plata’s accounting firm fp acct inc was petitioners’ new accountant and that mr plata would be sending him a form_2848 power_of_attorney and declaration of representative some time after date ao lipetsky did not receive a form_2848 from mr plata before he closed petitioners’ case as unagreed on date starting in late date ao lipetzky began corresponding with irs tax computation specialist douglas huggins tcs huggins in san jose california regarding the preparation and issuance of the statutory_notice_of_deficiency to petitioners with respect to the years at issue by email dated date and aware of petitioners’ bail bond business at the queen emma street address ao lipetzky asked tcs huggins to search for additional addresses to send snd tp listed h is prior poa’s address as his mailing address please also send snd to tp at his sub-s corp’s business office the snd signifies statutory_notice_of_deficiency poa signifies power_of_attorney and tp signifies taxpayer reference to the sub-s corp’s business office was to petitioners’ bail bond business at the queen emma street address on date tcs huggins emailed ao lipetzky concerning the draft statutory_notice_of_deficiency he informed ao lipetzky in pertinent part that his review of irs electronic records revealed that there were several addresses for petitioners but two primary ones wilshire road and w 3rd st he also noted that there were two other addresses one for denver and one for honolulu but they do not appear to be current later that same day ao lipetzky emailed tcs huggins back providing comments only as to the portions of tcs huggins’ email unrelated to petitioners’ addresses on date tcs huggins emailed ao lipetzky informing him in pertinent part that he had prepared a package for the wilshire address and one for the 3rd street address on date the date that the deficiency notices were mailed the irs checked its electronic records for petitioners’ address as of that date and the records showed the west 3rd street address as petitioners’ address the deficiency notices were then mailed by certified mail to each petitioner at this address and the wilshire boulevard address except that two of the deficiency notices indicated wilshire road not wilshire boulevard proof of mailing of the deficiency notices on date is shown by united_states postal service usps form_3877 other usps records show that the wilshire boulevard address deficiency notices were delivered on date and the west 3rd street address deficiency notices were delivered on date although petitioners as well as mr plata claim not to have received any of them at no time during the period between the irs’ processing of the return and the mailing of the deficiency notices did either petitioners or anyone on their behalf notify the irs orally or in writing that petitioners wished the irs to use the queen emma street address or the portlock road address to communicate with them in their petition which the parties do not dispute was filed days after the deficiency notices were mailed petitioners contend that the irs erred in failing to mail the deficiency notices to their known residence address ie the portlock road address in their motion to dismiss and in responding to respondent’s motion to dismiss petitioners contend that their legal address was the queen emma street address at trial they asserted both of these addresses on brief they contend that their known legal address was the queen emma street address opinion i applicable law this court like all federal courts is a court of limited jurisdiction we may only exercise jurisdiction over the matters congress has expressly authorized us to consider sec_7442 85_tc_527 66_tc_61 see also 320_us_418 the internal_revenue_code not general equitable principles is the mainspring of the court’s jurisdiction however we have jurisdiction in any case to determine whether we have jurisdiction over that case 83_tc_309 generally in a deficiency case such as this one the jurisdiction of the court depends on the commissioner’s mailing a notice_of_deficiency by certified or registered mail to the taxpayer and the taxpayer’s filing a petition with us disputing the deficiency within days of the date that the commissioner mails the notice_of_deficiency sec_6212 sec_6213 sec_6214 rule a c gregory v commissioner t c ___ ___ slip op pincite date 93_tc_22 we do not have jurisdiction to redetermine a deficiency and must dismiss any case in which one or the other is not present gregory v commissioner t c at ___ slip op pincite monge v commissioner t c pincite there is no dispute here that the petition was not filed within days of the date that the deficiency notices were mailed to petitioners therefore we must dismiss this case for lack of jurisdiction on timeliness grounds unless we agree with petitioners that the deficiency notices were not mailed to them at their last_known_address see sec_6212 if we do agree with petitioners we must also dismiss the case for lack of jurisdiction but on the basis that the deficiency notices were invalid and respondent would generally be prohibited from assessing the deficiencies see monge v commissioner t c pincite either way we lack jurisdiction to entertain the merits of this case ie redetermine the deficiencies however we have jurisdiction to determine why we do not have jurisdiction either because the petition was not timely filed or because the deficiency notices were not mailed to petitioners’ last_known_address see gregory v commissioner t c at ___ slip op pincite citing 89_tc_1063 aff’d 886_f2d_1237 9th cir monge v commissioner t c pincite as indicated supra the dispositive issue in this case is whether the deficiency notices were mailed to petitioners’ last_known_address within the meaning of sec_6212 as an initial matter we note that it is not mandatory that the commissioner mail a notice_of_deficiency to the taxpayer’s last_known_address rather the taxpayer’s last_known_address is a ‘safe harbor’ address to which he could send the notice mckay v commissioner t c pincite but if he takes advantage of this safe_harbor then the notice_of_deficiency shall be sufficient sec_6212 and whether the taxpayer actually receives the notice is immaterial 857_f2d_676 9th cir aff’g 88_tc_1042 the term ‘last known address’ is well defined in the tax law cherizol v commissioner tcmemo_2014_119 at sec_301_6212-2 proced admin regs effective date generally defines it as the address that appears on the taxpayer’s most recently filed and properly processed federal tax_return unless the irs is given clear and concise notification of a different address this court and other federal courts even before the effective date of sec_301_6212-2 proced admin regs defined the term last_known_address just as or consistent with how this regulation has defined it see eg king v commissioner f 2d pincite 91_tc_1019 62_tc_367 aff’d 538_f2d_334 9th cir for example in abeles v commissioner t c pincite we held that a taxpayer’s ‘most recently filed return’ is that return which has been properly processed by an irs service_center such that the address appearing on such return was available to respondent’s agent when that agent prepared to send a notice_of_deficiency in connection with an examination of a previously filed return we also went on to hold that the address from the more recently filed return is available to the agent issuing a notice_of_deficiency with respect to a previously filed return if such address could be obtained by a computer generation of an irs computer transcript using both taxpayers’ tins in the case of a previously filed joint_return id fn ref omitted petitioners however argue that a different standard applies in this case they assert that it was known by ao lipetzky that they had a business and lived in hawaii and that the addresses on the and returns did not belong to them but to those of their tax_return_preparers therefore their last_known_address was either their business address in hawaii--the queen emma street address--or their residential address in hawaii--the portlock road address in support of this argument petitioners cite the plain_meaning_rule of statutory construction enunciated by the u s supreme court in 489_us_235 we agree with respondent that petitioners’ construction of the term last_known_address is contrary to the plethora of case law decided by this and other courts dating back several decades marks v commissioner tcmemo_1989_575 wl at aff’d 947_f2d_983 d c cir and the applicable regulatory definition the term is a term of art additionally accepting such a construction would impose an unreasonable administrative burden on the irs viz the irs would need to systematically record in a central file all address information acquired in any fashion so that it could be sure it was sending the taxpayer a notice_of_deficiency to every conceivable known address of that taxpayer 724_f2d_808 9th cir see also 779_f3d_466 7th cir noting that the legislative_history to sec_6212 indicates how it would be an almost impossible burden on the irs to keep track of every taxpayer’s whereabouts under petitioners’ theory where the taxpayer himself does not make known to the irs that he has a different address the irs could also be subject_to a taxpayer challenge that the notice_of_deficiency was sent to an incorrect address eg the temporary address of the taxpayer see zolla f 2d pincite indeed this would invite an obvious question what then is the meaning of last in relation to a known address interestingly petitioners do not precisely indicate which of the two hawaii addresses was their last_known_address initially in these proceedings petitioners contended that their last_known_address was the portlock road address in their papers related to the motions petitioners contend that their last_known_address was the queen emma street address then at trial petitioners seemingly began arguing for both the queen emma street address and the portlock road address and now on brief they return to arguing that their last_known_address was the queen emma street address by definition a taxpayer can have only one last_known_address on the date that the notice_of_deficiency is issued see abeles v commissioner t c pincite accordingly we reject petitioners’ colloquial construction of the term last_known_address as untenable and will proceed to analyze this case by looking to the governing definition of last_known_address in sec_301 a proced admin regs ii analysis as noted supra sec_301_6212-2 proced admin regs generally defines the term last_known_address as the address that appears on the taxpayer’s 7we also note that petitioners do not contend that the regulation exceeds the secretary’s authority to prescribe all needful rules and regulations for the enforcement of the code sec_7805 or is otherwise invalid the regulation accordingly is controlling see 779_f3d_466 7th cir and cases cited thereat most recently filed and properly processed federal tax_return unless the irs is given clear and concise notification of a different address after defining this term sec_301_6212-2 proced admin regs then provides that f urther information on what constitutes clear and concise notification of a different address and a properly processed federal tax_return can be found in revproc_90_ c b or in procedures subsequently prescribed by the commissioner the procedures in effect for this case can be found in revproc_2010_16 2010_19_irb_664 as relevant here according to revproc_2010_16 sec_5 i r b pincite a return will be considered properly processed after a 45-day processing period which begins the day after the date of receipt of the return by the internal revenue submission processing campus similarly according to revproc_2010_16 sec_5 at i r b c lear and concise oral notification of a change_of address will be considered properly processed after a 45-day processing period which begins the day after the date of the communication to the service employee 8rev proc 1990_1_cb_491 was amplified and superseded by revproc_2001_18 2001_1_cb_708 which was superseded by revproc_2010_16 2010_19_irb_664 9we note that not only can clear and concise notification be oral it can also be written or electronic see revproc_2010_16 sec_5 i r b pincite continued as of date the date that the deficiency notices were mailed to petitioners their most recently filed return was the return this return which indicated the west 3rd street address as their home address was received by the fresno service_center on date and processed such that the information on the return was viewable on the irs computer system no later date days before the date of the deficiency notices although pursuant to revproc_2010_16 supra this return would not have been considered properly processed until days after date or date after the deficiency notices were mailed to petitioners notwithstanding whether the return was in fact properly processed as of date after the return which indicated the wilshire boulevard address as petitioners’ home address was received and properly processed by the fresno service_center the irs was given clear and concise notification of an address different from the return address to that end the irs recorded three address changes the record establishes that at least the first address change was made orally on date and in accordance with continued furthermore with respect to clear and concise written notification revproc_2010_16 sec_5 c i r b pincite provides that form_8822 change_of address can be used by taxpayers to accomplish this revproc_2010_16 sec_5 petitioners’ address changed from the wilshire boulevard address to the west 3rd street address without the suite number the second and third address changes were made on date the irs added the suite number and a four-digit number following the zip code to the west 3rd street address petitioners offered no evidence that they gave clear and concise notification of any address other than the west 3rd street address viz the queen emma street address or the portlock road address it is petitioners’ duty to inform the irs of their preferred mailing address see 378_f2d_37 9th cir holding that when the taxpayer orally notified the irs of a new address and the irs mailed the notice_of_deficiency to that address the irs properly sent the notice to the taxpayer’s last_known_address indeed the return is confirmation that they wished to have any irs correspondence sent to them at the west 3rd street address the west 3rd street address was petitioners’ last_known_address the irs sent valid deficiency notices to that address because their petition was not timely we will grant respondent’s motion to dismiss for lack of jurisdiction and deny petitioners’ cross-motion we have considered all of the arguments made by the parties and to the extent they are not addressed herein we find them to be moot irrelevant or without merit to reflect the foregoing an appropriate order and order of dismissal for lack of jurisdiction will be entered
